                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00131-MR

JOSHUAH L. BURR,                 )
                                 )
                Plaintiff,       )
                                 )
vs.                              )                      ORDER
                                 )
MACON COUNTY SHERIFFS            )
OFFICE, et al.,                  )
                                 )
                Defendants.      )
________________________________ )

      THIS MATTER is before the Court on its own motion on the return of

mail sent by the Clerk to Plaintiff as undeliverable [Docs. 5, 6].

      Pro se Plaintiff Joshuah L. Burr (“Plaintiff”) filed this action on May 28,

2020, pursuant to 42 U.S.C. § 1983, naming five Defendants based on an

alleged failure to protect Plaintiff from an attack by another inmate while

Plaintiff was incarcerated at the Macon County Detention Center in Franklin,

North Carolina. [Doc. 1]. The alleged attack occurred on December 12,

2016. [Id. at 4].

      Since Plaintiff filed his Complaint, the Clerk of Court has mailed Plaintiff

an Order of Instructions [Doc. 3] and an Order for Prisoner Trust Account

Statement [Doc. 4], both of which have been returned as undeliverable.

[Docs. 5, 6]. The return stamps on the undelivered mail read: “RETURN TO


         Case 1:20-cv-00131-MR Document 7 Filed 06/22/20 Page 1 of 3
SENDER - ATTEMPTED – NOT KNOWN, UNABLE TO FORWARD.” [Id.].

       Plaintiffs have a general duty to prosecute their cases. In this regard,

a pro se plaintiff must keep the Court apprised of his current address. See

Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district

court, bears the burden of keeping the court apprised of any changes in his

mailing address.”). Where a pro se plaintiff has failed to notify the Court of

his change of address, the action is subject to dismissal without prejudice for

failure to prosecute. Accord Walker v. Moak, Civil Action No. 07-7738, 2008

WL 4722386 (E.D. La. Oct. 22, 2008) (dismissing without prejudice a § 1983

action for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure where the plaintiff did not notify the court of his new address upon

his release from jail). Before dismissing this action for failure to prosecute,

the Court will give Plaintiff fourteen (14) days in which to notify the Court of

his updated address.1

                                         ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff has fourteen (14) days

from this Order to notify the Court of his new address. Plaintiff’s failure to

timely notify the Court will result of dismissal of this action without prejudice



1 The Court notes that, even if Plaintiff were to timely notify the Court of his new address,
it appears that his action is barred by the statute of limitations in any event.
                                             2

          Case 1:20-cv-00131-MR Document 7 Filed 06/22/20 Page 2 of 3
and without further notice to Plaintiff.

      IT IS SO ORDERED.
                                      Signed: June 22, 2020




                                           3

         Case 1:20-cv-00131-MR Document 7 Filed 06/22/20 Page 3 of 3
